 


 HCON 183 ENR: Directing the Secretary of the Senate to make a correction in the enrollment of the bill S. 612.
U.S. House of Representatives
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. CON. RES. 183 


December 10, 2016
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Secretary of the Senate to make a correction in the enrollment of the bill S. 612. 
 
 
That in the enrollment of the bill S. 612, the Secretary of the Senate shall make the following correction: Amend the long title so as to read: An Act to provide for improvements to the rivers and harbors of the United States, to provide for the conservation and development of water and related resources, and for other purposes..   Clerk of the House of Representatives.Secretary of the Senate. 